Citation Nr: 1526753	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-05 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a low back condition.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from May 1977 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The Board notes that, in addition to the issues listed on the title page of this decision, the August 2009 rating decision addressed several other issues, including whether new and material evidence had been received to reopen a claim of service connection for hearing loss, sinusitis, and a left shoulder condition.  In March 2010, the Veteran submitted a timey notice of disagreement as to the denial of the hearing loss, sinusitis, left shoulder, low back, and hypertension claims, thereby initiating the appeal process as to those claims.  However, in rating decisions dated October 2012 and December 2012, the RO granted service connection for left shoulder acromioclavicular joint osteoarthritis and maxillary sinusitis, respectively.  Therefore, the left shoulder and sinusitis claims are no longer on appeal.  

Thereafter, in December 2012, the RO issued a statement of the case addressing the hypertension, hearing loss, and low back claims remaining on appeal.  In his January 2013 substantive appeal (VA Form 9), the Veteran checked the box that read: "I want to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that my local VA office sent to me." The Board notes that the Veteran specifically referenced the hypertension and low back condition claims and only presented arguments on such issues.  However, the Board finds that the checked box indicates that the Veteran wanted to appeal all of the issues addressed by the December 2012 statement of the case, which includes the hearing loss claim.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  Therefore, all three issues have been properly appealed and are before the Board.  However, if this is not the Veteran's desire, he may withdraw any issue he wishes to do so.    

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his January 2013 substantive appeal (VA Form 9), the Veteran indicated that he did not want a Board hearing.  Accordingly, on September 19, 2014, the AOJ certified this appeal to the Board for adjudication.  However, on December 19, 2014, within 90 days of the certification of the case, the Veteran, via his representative, requested a Board video-conference hearing before a Veterans Law Judge.  Therefore, a remand is necessary in order to afford the Veteran his requested Board video-conference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

